                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 GUY M. DOMAI,

                        Plaintiff,                       MEMORANDUM DECISION
                                                          AND ORDER DENYING
 v.                                                       MOTION TO SET ASIDE
                                                          ORDER OF DISMISSAL
 AMERICAN EXPRESS TRAVEL
 RELATED SERVICES; JEFF SHANE, an
 individual; KRIS HAUSER, an individual;                       Case No. 2:15-cv-542
 STEVE TUTTLE, an individual; KEN
 CHENAULT, an individual; MARIANNE                           Judge Clark Waddoups
 STEINKE, an individual; and AL PECK,
 an individual;

                        Defendant.


       Before the court is Plaintiff Guy M. Domai’s Motion to Set Aside Order of Dismissal

(ECF No. 33). While the Motion does not state the relief Plaintiff seeks, the title of the Motion

indicates that Plaintiff seeks relief from the Court’s October 18, 2016 Order (ECF No. 29)

adopting the Report and Recommendation of Magistrate Judge Paul M. Warner (ECF No. 24)

and dismissing Plaintiff’s action. The court therefore interprets the Motion as a motion

requesting relief from a judgment or order and analyzes the same under Rule 60 of the Federal

Rules of Civil Procedure.

       As such, in order to obtain the relief he seeks, Plaintiff must demonstrate: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a new trial under Rule 59(b); (3)

fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an

opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released, or

                                                 1
discharged; it is based on an earlier judgment that has been reversed or vacated; or applying it

prospectively is no longer equitable; or (6) any other reason that justifies relief.” FED. R. CIV. P.

60(b). Plaintiff’s motion, even when read liberally, fails to address any of these factors.

       Rather, Plaintiff indicates that his Motion merely serves as an introduction and that he

intends to submit additional evidence to the court and will “proceed with the motions once the

evidence is received by the court.” (ECF No. 33 at 2). Plaintiff’s Motion was filed over two

years ago, and he has not submitted any evidence, other pleadings, or otherwise proceeded with

his Motion, or this action, since it was filed. Given the ambiguous nature of the relief Plaintiff

seeks, paired with Plaintiff’s failure to prosecute his Motion, Plaintiff presents no issues for the

court to analyze and no questions for it to consider. As such, Plaintiff’s Motion to Set Aside

Order of Dismissal (ECF No. 33) is DENIED.


       SO ORDERED this 17th day of December, 2019.



                                                   BY THE COURT:



                                                   ____________________________________
                                                   Clark Waddoups
                                                   United States District Judge




                                                  2
